DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 7, 10, 12, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al US 20170353287 in view of Leipold US et al US 20160126990.
As to claims 1, 12, 20, Onaka teaches a tunable antenna applied to a communications terminal, wherein the tunable antenna comprises (see fig. 1): a radio frequency integrated circuit (see fig. 1, 3a, paragraphs 0035-0041); a first frequency modulation branch coupled to the radio frequency integrated circuit (see fig. 1, TP01-04, paragraphs 0035-0041); a first antenna coupled to the radio frequency integrated circuit through the first frequency modulation branch (see fig. 1, 2, paragraphs 0035-0041), wherein the first antenna corresponds to a first frequency, and wherein the first frequency is a transmit frequency in a frequency band (see fig. 1, 5a-d. paragraphs 0035-0041); a second frequency modulation branch coupled to the radio frequency integrated circuit (see fig. 1, RP01-04, paragraphs 0035-0041); and wherein the second frequency is a receive frequency in the frequency band (see fig. 1, 9a-d, paragraphs 0035-0041); and a power amplifier coupled to the radio frequency integrated circuit and configured to amplify signals from the radio frequency integrated circuit (see fig. 1, 4a-d, paragraphs 0035-0041). Onaka fails to teach wherein the second antenna corresponds to a second frequency;
a second antenna coupled to the radio frequency integrated circuit through the second frequency modulation branch. Leipold teaches wherein the second antenna corresponds to a second frequency (see fig. 8, 244, 246, paragraph 0061); wherein a second antenna coupled to receiving circuit through the second frequency modulation branch (see fig. 8, 238, paragraph 0062, 0063). Therefore, it would have 
As to claims 7, 18, the combination of Onaka and Leipold teaches wherein the second antenna is a full-frequency antenna (see Leipold fig. 8, 238, paragraphs 0062, 0063).
As to claim 10, the combination of Onaka and Leipold teaches a third antenna (see Leipold fig. 8, 236, paragraph 0061) and the radio frequency integrated circuit through the second frequency modulation branch (see Leipold fig. 1, RP01-04, paragraphs 0035-0041). However, It fails to teach further comprising a third antenna coupled to the radio frequency integrated circuit through the second frequency modulation branch. Therefore, it is obvious to one skilled in the art to apply the teaching into the system of Onaka and Leipold in order to provide a diversity receiving method for a wireless communication system. 
2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al US 20170353287 in view of Leipold US et al US 20160126990 further in view of Ellae et al 2016/0359560.
As to claim 9, the combination of Onaka and Leipold fails to teach wherein the first frequency modulation branch comprises a first tunable filter, and wherein the second frequency modulation branch comprises a second tunable filter. Ellae teaches wherein the first frequency modulation branch comprises a first tunable filter (see fig. 1, 9; 10; first tunable filter(s), paragraph 0084), and wherein the second frequency modulation branch comprises a second tunable filter (see fig. 1. 13; 15; second tunable filter(s), paragraph 0084). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Ellae into the system of Onaka and Leipold in order to provide a front end circuit with reduced number of components supporting different operational modes in different frequency bands.
Allowable Subject Matter
3.	Claims 2-6, 8, 11, 13-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2, 13, the applied fails to teach further comprising a first selector switch and a second selector switch, wherein the first frequency modulation branch comprises a plurality of first 
As to claims 8, 19, the applied reference fails to teach further comprising a third selector switch, wherein the second frequency modulation branch comprises a plurality of second frequency band branches corresponding to different frequency bands, wherein a fifth end of each of the second frequency band branches is coupled to the radio frequency integrated circuit, and wherein a sixth end of each of the second frequency band branches is coupled to the second antenna through the third selector switch.
As to claim 11, the applied reference fails to teach further comprising a fourth selector switch, wherein the second frequency modulation branch comprises a plurality of second frequency band branches corresponding to different frequency bands, wherein a fifth end of each of the second frequency band branches is coupled to the radio frequency integrated circuit, and wherein a sixth end of each of the second frequency band branches is coupled to the third antenna through the fourth selector switch. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/NHAN T LE/Primary Examiner, Art Unit 2649